Title: To George Washington from Samuel Huntington, 13 November 1779
From: Huntington, Samuel
To: Washington, George


        
          Sir.
          Philadelphia. 13th Novr 1779.
        
        Since my letter of the 11th Instant I am honored with your Excellency’s favors of the 3d & 5th Instant with the enclosures.
        You will herewith receive enclos’d an Act of Congress of the 12th Instant respecting regimental paymasters not being of the rank of captains; Quarter-masters and adjutants; And also the eleven Companies of Artificers raised by the quarter master general. I have the honor to be with the greatest respect your Excellency’s most humble servt
        
          Saml Huntington President
        
      